Citation Nr: 9904040	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-33 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include bursitis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to December 
1971.

This appeal arises from January 1997 and September 1997 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which, in 
pertinent part, denied the veteran's claims for the appealed 
issues.

The Board notes that a liberal reading of the transcript of 
the veteran's September 1998 Central Office hearing, and of 
his November 1997 substantive appeal, reasonably appears to 
raise an informal claim for service connection for a right 
shoulder disorder.  The U.S. Court of Veterans Appeals 
(Court) has expanded the VA's duty to assist to include 
issues reasonably raised from a liberal reading of all 
documents or oral testimony submitted prior to the Board's 
decision.  38 U.S.C.A. § 5107(b); Godfrey v. Brown, 7 Vet. 
App. 398, 409 (1995); Butts v. Brown, 5 Vet. App. 532, 540-41 
(1993); Suttmann v. Brown, 5 Vet. App. 127, 132 (1993); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  Therefore, this 
informal claim is inferred from the record and is referred to 
the RO for development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim of entitlement to service connection for a left 
shoulder disorder, to include bursitis, is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.

3.  The claim of entitlement to service connection for PTSD 
is not supported by cognizable evidence demonstrating that 
the claim is plausible or capable of substantiation.

4.  In September 1994 the RO denied the veteran's claim for 
whether new and material evidence had been submitted to 
reopen the veteran's claim for service connection for a low 
back disorder.  The veteran did not appeal that 
determination.

5.  Additional evidence submitted since the RO's September 
1994 decision consists of April 1988 and April 1993 private 
physician statements; a June 1991 Notice of Workers' 
Compensation disability payments; October 1992 to August 1994 
VA treatment records; August 1996 to October 1996 VA 
treatment records; February through March 1998 VA treatment 
records; February 1997, January 1997, and June 1998 
statements from the veteran; a copy of the transcript of the 
veteran's January 1998 RO hearing; and a transcript of the 
veteran's September 1998 Central Office hearing.

6.  The evidence submitted since the RO's September 1994 
decision does not bear directly and substantially upon the 
issue under consideration, nor is it, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a left 
shoulder disorder, to include bursitis, is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  The veteran's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

3.  The September 1994 rating decision which denied 
entitlement to service connection for a low back disorder is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.304, 20.1103 (1998).

4.  The evidence received since the September 1994 rating 
decision, denying entitlement to service connection for a low 
back disorder, is not new and material, and the veteran's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107, 5108 (West 1991); 38 C.F.R. §§ 3.156(a)(b), 
3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Initially, the Board notes that the veteran testified during 
his September 1998 Central Office hearing that he saw a 
private physician after his discharge for treatment for his 
low back and shoulder disorders, but that that physician had 
retired and could not be located.  The veteran was advised to 
seek and submit those records, but no response in that regard 
has been received since that time.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
No conditions other than those listed in § 3.309(a) can be 
considered chronic for purposes of presumptive service 
connection.  38 C.F.R. § 3.307(a).

The United States Court of Veterans Appeals (Court) has 
established rules for the determination of a well grounded 
claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A.  A left shoulder disorder, to include bursitis

The veteran's service medical records indicate that the 
veteran was seen for left shoulder pain in May 1969.  The 
impression was bursitis.  The service medical records do not 
reveal any complaints of, or treatment for, any left shoulder 
problems from this date to the date of the veteran's 
discharge.  His October 1971 discharge physical examination 
report indicates that upon clinical evaluation his upper 
extremities were found to be normal, and that he reported no 
left shoulder problems.

There has been no medical evidence submitted indicating that 
any left shoulder disorder subject to presumptive service 
connection under 38 C.F.R. § 3.309(a) was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge.

No medical evidence of any complaints of, or treatment for, 
any left shoulder complaints has been received from the date 
of the veteran's discharge to the current date.

During an April 1989 VA orthopedic examination the veteran 
reported no left shoulder complaints.

During the veteran's September 1998 Central Office hearing 
the veteran testified that he did not remember how or when he 
injured his left shoulder; that he had problems with his left 
shoulder during basic training; that he had been receiving 
treatment for his left shoulder for about two years; and that 
he was currently taking pain medication due to his left 
shoulder.

No evidence of any current left shoulder disorder, to include 
bursitis, has been submitted.  It then follows that there has 
been no medical evidence submitted showing a nexus, or 
relationship, between any current left shoulder disorder and 
the veteran's military service.

Indeed, the only evidence of record which alleges that the 
veteran has a current left shoulder disorder, and that it is 
the result of an inservice injury, are the veteran's own 
statements during his personal hearings and in the various 
documents he has submitted while advancing his claim.  
However well-intentioned those statements may be, the Board 
notes that the veteran, as a lay person, is not qualified to 
offer opinions regarding the diagnosis of, or etiology of, a 
left shoulder disorder, including bursitis; such 
determinations require specialized knowledge or training, 
and, therefore, cannot be made by a lay person.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
in which the Court held that a veteran does not meet his or 
her burden of presenting evidence of a well grounded claim 
where the determinative issue involves medical causation and 
the veteran presents only lay testimony by persons not 
competent to offer medical opinions.  Where, as here, the 
determinative issue involves medical etiology, competent 
medical evidence that the claim is plausible is required in 
order for the claim to be well grounded.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  As previously noted, 
a well grounded claim requires medical evidence of a current 
disability, and of a nexus between an inservice injury or 
disease and that current disability, in order to be 
plausible.  In the absence of such evidence, the veteran's 
claim for service connection for a left shoulder disorder, to 
include bursitis, must be denied as not well grounded.

B.  PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM).  See generally 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records, such as 
through the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), formerly the U.S. Army & Joint 
Environmental Support Group (ESG).  If the VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then the veteran's lay testimony 
or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1996); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  If, however, the VA determines either 
that the veteran did not engage in combat with the enemy or 
that the veteran did engage in combat, but that the alleged 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other evidence which corroborate the 
veteran's testimony or statements.  See Moreau v. Brown, 9 
Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

However, as noted above, acceptance of the claimed stressors 
is but one of three elements needed to well ground a 
veteran's PTSD claim.  The veteran must still provide 
evidence of a clear and unequivocal diagnosis of PTSD, and 
medical evidence of a nexus between service and PTSD.  Cohen, 
at 137.

In this regard the Board notes that a January 1992 VA 
hospitalization report contains an Axis I diagnosis of "X" 
adjustment disorder with disturbance of emotions and conduct.  
It contains no PTSD diagnosis.

October 1992 through August 1994 VA treatment records contain 
diagnoses of an adjustment disorder.  They contain no PTSD 
diagnosis.

August 1996 through October 1996 VA treatment records contain 
diagnoses of an adjustment disorder.  They contain no PTSD 
diagnosis.

A February 1998 VA psychiatric examination report contains an 
Axis I diagnosis of intermittent explosive disorder and 
anxiety disorder, not otherwise specified.  The diagnosis of 
an intermittent explosive disorder constitutes a personality 
disorder.  The examiner indicated that the veteran's 
reporting of his contended stressors and symptoms was 
"inconsistent."  The Board notes that the Axis IV diagnosis 
was partner relational and financial problems.  Thus, the 
examiner did not relate the veteran's anxiety disorder to his 
military service.

During the veteran's September 1998 personal hearing he 
indicated that a VA physician had told him he had PTSD. He 
also related stressors in Vietnam and Korea.  His wife 
testified that her husband suffered from PTSD caused by his 
military experiences.  A layperson's account of what a 
physician may or may not have diagnosed is insufficient to 
render a claim well grounded.  See Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  Hence, this testimony cannot serve as 
a predicate for finding a well grounded claim.

Accordingly, the Board notes that there is no current 
diagnosis of PTSD, and the veteran's claimed stressors need 
not be discussed.  See 38 C.F.R. § 3.304(f).

Indeed, the only evidence of record which alleges that the 
veteran has PTSD caused by his military experiences are the 
veteran's and his wife's own statements during his personal 
hearing and in the various documents he has submitted while 
advancing his claim.  However well-intentioned those 
statements may be, the Board notes that neither the veteran 
nor his wife, as lay persons, are qualified to offer opinions 
regarding the diagnosis or etiology of PTSD.  See Jones, 
Espiritu, Heuer, Grottveit, LeShore, supra.

Generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. § 3.303(c).  Additionally, 
38 C.F.R. § 4.9 indicates that mere congenital or 
developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  Thus, the veteran's adjustment disorder may not be 
service connected.

VAOPGCPREC 82-90, issued in July 1990, also stated that when 
congenital, developmental, or familial defects become the 
basis for a disability service connection claim, "VA 
adjudicators ordinarily are justified in finding that such 
[defect], by its very nature, preexisted the claimant's 
military service." VAOPGCPREC 82-90, at 4.  That opinion, 
however, also provided that "[i]f, during an individual's 
military service, superimposed disease or injury does occur, 
service-connection may indeed be warranted for the resultant 
disability."  In the present case, however, there has been 
no medical evidence submitted which reveals that any 
superimposed disease or injury, including any listed in 
§ 3.309(a), was incurred during the veteran's military 
service or within any applicable presumptive period.

Again, a well grounded claim must be supported by evidence, 
not merely allegations.  See Tirpak, supra.  As previously 
noted, a well grounded claim for PTSD requires medical 
evidence of a clear diagnosis of the condition, in order to 
be plausible.  In the absence of such evidence, the veteran's 
claim for service connection for PTSSD must be denied as not 
well grounded.

C.  Conclusion

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's service connection claims on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).



II.  New and material evidence

The October 1994 rating decision, denying the veteran's 
request to reopen his claim for service connection for a low 
back disorder, became final when the veteran did not file a 
notice of disagreement within one year of the date he was 
notified of the unfavorable determination.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).  
Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or readjudicated by 
the VA.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  
38 C.F.R. §§ 3.104, 3.156(a)(b), 20.302, 20.1103 (1998); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

The Court has set forth a two-part analysis to be applied 
when a claim to reopen is presented.  See Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The first step is to determine 
whether new and material evidence has been received to reopen 
the prior claim.  If so, then the second step, a de novo 
review of all of the evidence, old and new, is undertaken.  
"New" evidence is that which has not been previously 
submitted to agency decisionmakers and is neither cumulative 
nor redundant.  See 38 C.F.R. § 3.156(a); see generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "Material" 
evidence is that which bears directly and substantially upon 
the specific matter under consideration, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The October 1994 rating decision denied the veteran's request 
for service connection for a low back disorder on the basis 
that new and material evidence had not been submitted.  The 
evidence submitted at that time consisted of treatment 
records.  The RO determined that the newly submitted evidence 
did not reveal a chronic low back disorder during the 
veteran's military service, did not reveal any continuity of 
symptoms after service, and, by inference, that no medical 
evidence had been submitted indicating that any current low 
back disorder was related to the veteran's military service.

In light of Evans v. Brown, 9 Vet. App. 273 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last final decision that disallowed the claim on 
any basis.  In this case, the evidence submitted since the 
October 1994 decision shall be evaluated.

The evidence submitted since the RO's October 1994 decision 
is comprised of April 1988 and April 1993 private physician 
statements; a June 1991 Notice of Workers' Compensation 
disability payments; October 1992 to August 1994 VA treatment 
records; August 1996 to October 1996 VA treatment records; 
February through March 1998 VA treatment records; February 
1997, January 1997, and June 1998 statements from the 
veteran; a copy of the transcript of the veteran's January 
1998 RO hearing; and a transcript of the veteran's September 
1998 Central Office hearing.

The newly submitted evidence is neither new nor material in 
that it is either redundant, i.e., confirms that the veteran 
has a low back disorder, a fact that had already been 
established; or does not bear directly and substantially upon 
the specific matters under consideration, i.e., the issues of 
whether the veteran had a chronic low back disorder during 
service, whether medical evidence reveals the symptoms of any 
current low back disorder continued from the date of the 
veteran's discharge to the current date, or whether a medical 
opinion relates any current low back disorder to the 
veteran's military service.  The Board finds that the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

During his personal hearings and in various documents 
submitted while advancing this claim, the veteran has 
indicated that he first injured his back during his military 
service, re-injured it several times during service, and that 
his current low back disorder is related to those injuries.  
The Board finds, however, that, as a lay person, the veteran 
is not competent to offer an opinion as to the medical 
causation or diagnosis of a low back disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) ("If lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well-grounded claim, it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim").  As such, their statements do not constitute new 
and material evidence.  Id.

Accordingly, the Board concludes that the evidence submitted 
subsequent to the October 1994 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), in that 
the new evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 U.S.C.A. § 5108.  The Board also 
points out that the "benefit of the doubt doctrine" applies 
to the adjudication of a claim on its merits, not to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  See Martinez v. Brown, 
6 Vet. App. 462 (1994).  Thus, the veteran's claim to reopen 
must be denied.

The Board notes that it is aware of no evidence which may 
prove to be new and material, but which has not been 
submitted with the application.  See 38 U.S.C.A. § 5103(a); 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).



ORDER

Service connection for a left shoulder disorder, to include 
bursitis, is denied.

Service connection for post-traumatic stress disorder is 
denied.

New and material evidence not having been submitted to reopen 
the claim, entitlement to service connection for a low back 
disorder is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 14 -


